285 S.W.3d 789 (2009)
Joy A. WILCOX, Petitioner/Appellant,
v.
M. Dean WILCOX, Respondent/Respondent.
No. ED 92098.
Missouri Court of Appeals, Eastern District, Division Four.
May 19, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 25, 2009.
Donald V. Nangle, St. Louis, MO, for Appellant.
*790 James C. Ochs, Stephen P. Dowil, Ochs & Klein, Clayton, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Joy A. Wilcox (Wife) appeals from the judgment entered on September 30, 2008 assessing interest against M. Dean Wilcox (Husband) regarding support obligations. On appeal, Wife argues the trial court erred in denying her interest preceding March 20, 2007 on the delinquent child support and maintenance obligation because she did not waive entitlement to such statutory right under Section 454.520, RSMo 2000.[1] We affirm.[2]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.
[2]  Wife's motion for time to recast her brief, as well as Husband's motions to strike, for sanctions, and to dismiss Wife's appeal taken with the case are all denied.